Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	The examiner notes the present application is a continuation of PCT/US2018/057350.

Information Disclosure Statement
Non-patent literature references Cite No. 018-021 cite to “co-pending applications”.  It is noted 37 CFR 1.98(a)(2)(iii) requires a copy of a pending U.S. application that is being cited in an IDS if the cited information is not part of the specification, including the claims, and the drawings (e.g., an Office Action, remarks in an amendment paper, etc.). In the present application, applicant has provided materials corresponding to the “co-pending applications” and those materials have been considered.
If material other than the specification, including the claims and drawings, in the file of a U.S. patent application is being cited in an IDS, the IDS must contain a legible copy of such material. See 37 CFR 1.98(a)(1)(iv) and MPEP 609.04(a). Only materials available regarding the specification, including the claims and drawings, in the USPTO’s IFW system would be considered. Office Actions and Remarks in response to Office Actions that are part of the prosecution history of the cited applications but for which 
It is noted that when citing to a pending U.S. patent application that has been published under 35 U.S.C. 122(b) (eighteen-month publication), the USPTO prefers that the citation be to the patent application publication (by publication number) rather than to the application itself (by application number).

Note, the listing of references in the specification (para [0041], [0044], [0051], [0054], [0055], [0062], [0079] and [00161]) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892 or on a submitted IDS, they have not been considered.

Specification
	The instant specification displays inconsistent usage of trademark symbols. For example, paragraph [0079] contains both labeled and unlabeled trademarks of “Illumina”. Trademarks throughout the specification should stay consistent.
The terms should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.


Claim Interpretation
Regarding claim 54, the claim recites “said partition comprises one or more precursors from disruption of said first bead; and using said one or more precursors to generate a second bead”. The claim does not recite an active step of disrupting said first bead; however, the claim will be interpreted as including a step of disrupting said first bead that is required for the step of “using said one or more precursors to generate a second bead”.
Regarding claim 57, the claim recites “which additional partition is different from said partition” and the term “different” is a relative term encompassing a plurality of meanings, e.g., the first partition is broken and the contents are placed into another completely separate partition or the partition may be structurally different if the components within (i.e., cell, sample, bead, etc.) experience alterations in any way (i.e., cell lysis, amplification, hybridization of molecules, etc.). Therefore, without providing an explicit definition of “different” in the specification, the claim language “which additional partition is different from said partition” will be interpreted as encompassing any structural change (i.e., including changes to elements within such as, for example, cell lysis, amplification, hybridization, etc.) of said partition from its original state. Claims 58-60 will 
Regarding claim 65, the claim recites “wherein said target analyte is, or is associated with, a nucleic acid molecule” without providing an explicit definition in the specification or the claim of what is required for an element to be “associated with” another element. Therefore, said target analyte is associated with a nucleic acid molecule” will be interpreted as said target analyte having any one of the following properties: originating from nucleic acid molecules, having physical and/or chemical interaction with nucleic acid molecules at any point in the method and/or being related in anyway (i.e., containing such as cells) with nucleic acid molecules. Here, nucleic acid molecules include DNA, RNA, single nucleotides (A, T, C, G and/or U), primers, oligonucleotides, proteins derived from nucleic acids and/or nucleic acid analogs (i.e., PNAs, LNAs, GNAs, TNAs, HNAs, etc.).
Regarding claim 70, the claim recites “wherein said first bead is a gel bead” without providing an explicit definition in the specification (para [0007], [0010], [0033], [0040], [0045], [0067], [0074], [0080], [0082], [0083], [0086], [0092], [0095], [0096], [00112], [00157], [00160], [00163], [00164], and [00185]-[00201]) for a “gel bead”. Note, the specification does provide a definition of “bead” as generally referring to a particle (para [0033]). Therefore, “gel bead” will be interpreted as any particle comprising monomer or polymers. For example, a cell is a particle comprising polymers (i.e., cytoplasm, proteins, nucleic acids, carbohydrates, etc.) would be considered a gel bead (see Pollack, G. H., “The cell as a biomaterial”, Journal of Materials Science: Materials in Medicine, 2002, 13, 811-821).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 57-62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 57, the claim recites “reactions are conducted in an additional partition of said plurality of partitions, comprising said second bead...”. Based on the placement and punctuation of “comprising said second bead”, it is unclear whether the additional partition is required to comprise the second bead. Claims 58-60 are rejected under 35 U.S.C. 112(b) as being indefinite due to dependency to claim 57.

Regarding claim 61, the claim element "said additional one or more precursors" lacks proper antecedent basis. Claim 62 is rejected under 35 U.S.C. 112(b) as being indefinite due to dependency to claim 61.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 54-64, 66-68 and 70-73 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Geng et al. (US 2016/0265043 A1; hereinafter as “Geng”).
Regarding claim 54, Geng teaches a method for sample analysis (see para [0042], [0051], [0052] and [0057] and Fig. 1);
Geng teaches providing a plurality of droplets as encompassed by the claimed plurality of partitions (see para [0042] and Fig. 1);
Geng teaches a droplet comprising primers and a cell as encompassed by the claimed partition of said plurality of partitions comprises a target analyte (i.e., reverse primer vWA) and a first bead (i.e., a cell) (see para [0042] and Fig. 1);
Geng teaches the cell comprises STR fragments and/or DNA in the form of a reagents configured to conduct a reaction (i.e., hybridization between reverse primer vWA and nucleic acid (NA) molecule) as encompassed by the claimed first bead comprising one or more reagents configured to conduct one or more reactions using said target analyte (see para [0042], [0051], [0057] and Fig. 1);
Geng teaches the cell can be lysed as encompassed by the claim language that the first bead is disruptable (see para [0042] and [0052]);

Geng teaches subsequent to reverse primer vWA-NA hybridization reactions, the droplet comprises amplicons as precursors derived from the lysing of the cell as encompassed by the claim language that subsequent to conducting said one or more reactions, said partition comprises one or more precursors derived from disruption of said first bead; and
Geng teaches amplicons hybridizing with forward primer vWA-embedded beads to generate a second bead as encompassed by the claimed using one or more precursors (i.e., reverse primer vWA amplicons) to generate a second bead which second bead comprises said one or more reaction products (i.e., hybridization complex) (see para [0042]).

Regarding claim 55, Geng teaches the method of claim 54 as described above; and
Geng teaches hybridization of forward primer Amelogenin (see Table 1) to cell-derived nucleic acid molecules within the droplet to yield hybridization complexes (see para [0050] and Fig. 1) as encompassed by the claimed conducting one or more additional reactions (i.e., Amelogenin-NA hybridization) using an additional target analyte (i.e., forward primer Amelogenin), to yield one or more additional reaction products (i.e., hybridization complex).

Regarding claim 56, Geng teaches the method of claim 55 as described above; and
Geng teaches forward primer Amelogenin (see Table 1) hybridizing with nucleic acid molecules (see para [0042] and Fig. 1) as encompassed by the claimed said additional target analyte comprises said one or more reaction products (i.e., hybridization complex).

Regarding claim 57, Geng teaches the method of claim 55 as described above; and
Geng teaches hybridization reactions are conducted in a different droplet in the presence of a primer-embedded bead (see para [0042] and Fig. 1) as encompassed by the claimed said one or more additional reactions (i.e., Amelogenin hybridization reaction) are conducted in an additional partition of said plurality of partitions, comprising said second bead, which additional partition is different from said partition. Herein, the partition/droplet is considered to be different once its structural features and/or components (i.e., elements within the droplet) are altered from its original state (see Claim Interpretation section).

Regarding claim 58, Geng teaches the method of claim 57 as described above; and
Geng teaches the droplet contains amplified nucleic acid molecules configured to hybridize with primers (see para [0042], [0050] and [0053]) as encompassed by the claimed said additional partition comprises one or more additional reagents (i.e., amplicon 

Regarding claim 59, Geng teaches the method of claim 58 as described above; and
Geng teaches within the droplet a nucleic acid molecule hybridizes with reverse primer Amelogenin attached to the bead as encompassed by the claimed said additional partition comprises a third bead (i.e., bead with amplicon hybridized with primer Amelogenin) comprising said one or more additional reagents (i.e., amplicon mapped for reverse primer Amelogenin).

Regarding claim 60, Geng teaches the method of claim 57 as described above; and
Geng teaches following hybridization, the droplet comprises amplicons from the bead during a PCR cycle (see para [0042]) as encompassed by the claimed subsequent to conducting said one or more additional reactions (i.e., Amelogenin hybridization), said additional partition comprises additional one or more precursors (i.e., forward primer Amelogenin amplicons) derived from the disruption of said second bead (i.e., during a cycle of PCR, dissociation between amplicons and primers on the bead occurs).

Regarding claim 61, Geng teaches the method of claim 55 as described above; and


Regarding claim 62, Geng teaches the method of claim 61 as described above; and
Geng teaches forward Amelogenin amplicons attaching to reverse Amelogenin primer-embedded beads during PCR (see para [0042] and [0053]) as encompassed by the claimed using said additional one or more precursors to generate a third bead (i.e., forward Amelogenin amplicons attached to reverse Amelogenin-embedded bead during PCR), which third bead comprises said one or more additional reaction products (i.e., hybridization complex).

Regarding claims 63, Geng teaches the method of claim 54 as described above; and
Geng teaches generating a second bead using amplicons (i.e., reverse primer vWA amplicons) which second bead comprises hybridization complexes within the initial droplet (see para [0042] and [0053]) as encompassed by the claimed element (c) is performed in said partition.

Regarding claim 64, Geng teaches the method of claim 54 as described above; and
Geng teaches second bead generation using amplicons (i.e., reverse primer vWA amplicons) after subsequent PCR cycles (see para [0042] and [0053]) as encompassed by the claimed wherein element (c) is performed outside said partition. Here, after each PCR cycle the structure of the partition is changing, therefore, the generation of said second bead is occurring outside of the original partition.

Regarding claim 66, Geng teaches the method of claim 54 as described above; and
Geng teaches wherein said plurality of partitions is a plurality of droplets (see para [0042] and Fig. 1).

Regarding claim 67, Geng teaches the method of claim 54 as described above; and 
Geng teaches wherein said target analyte is a nucleic acid molecule (i.e., a primer) (see para [0042]).

Regarding claim 68, Geng teaches the method of claim 54 as described above; and


Regarding claims 70, Geng teaches the method of claim 54 as described above; and
Geng teaches wherein the first bead is a gel bead in the form of a cell (see Claim Interpretation section).

Regarding claim 71, Geng teaches the method of claim 54 as described above; and
Geng teaches wherein the first bead is disruptable upon application of a stimulus (i.e., lysis cocktail mixture comprising proteinase K) (see para [0042] and [0052]).

Regarding claim 72, Geng teaches the method of claim 71 as described above; and
Geng teaches lysing a cell, using a cocktail mixture comprising proteinase K (see para [0052]), is a chemical stimulus.

Regarding claim 73, Geng teaches the method of claim 54 as described above; and
Geng teaches the use of thermal energy to hybridize amplicons onto the bead bearing a primer to generate a second bead (see para [0042]) as encompassed by the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.


Claims 54, 68 and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Geng et al. (US 2016/0265043 A1; hereinafter as “Geng”) in view of Hindson et al. (US 2015/0005200 A1; cited on the 05/11/2020 IDS; hereinafter as “Hindson”).
It is noted that claims 54 and 68 are anticipated by Geng. The claims are also rendered obvious as encompassing the embodiments of claim 69.
Regarding claims 54, 68 and 69, Geng teaches a method for sample analysis (see para [0042], [0051], [0052] and [0057] and Fig. 1);
Geng teaches providing a plurality of droplets as encompassed by the claimed plurality of partitions (see para [0042] and Fig. 1);
Geng teaches a droplet comprising primers and a cell as encompassed by the claimed partition of said plurality of partitions comprises a target analyte (i.e., reverse primer vWA) and a first bead (i.e., a cell) (see para [0042] and Fig. 1);
Geng teaches the cell comprises STR fragments and/or DNA in the form of a reagents configured to conduct a reaction (i.e., hybridization between reverse primer vWA 
Geng teaches the cell can be lysed as encompassed by the claim language that the first bead is disruptable (see para [0042] and [0052]);
Geng teaches using said reagents to conduct said reactions to yield hybridization complexes as one or more reaction products (see para [0042]);
Geng teaches subsequent to reverse primer vWA-NA hybridization reactions, the droplet comprises amplicons as precursors derived from the lysing of the cell as encompassed by the claim language that subsequent to conducting said one or more reactions, said partition comprises one or more precursors derived from disruption of said first bead;
Geng teaches amplicons hybridizing with forward primer vWA-embedded beads to generate a second bead as encompassed by the claimed using one or more precursors (i.e., reverse primer vWA amplicons) to generate a second bead which second bead comprises said one or more reaction products (i.e., hybridization complex) (see para [0042]); and
Geng teaches wherein said one or more reagents comprise one or more nucleic acid molecules (i.e., nucleic acid molecule from lysed cell) (see para [0042] and Fig. 1).
However, Geng falls silent to teach DNA comprising a barcode sequence.
Hindson teaches a method of sample preparation and analysis through co-encapsulating functionalized gel beads and target sequences within emulsions (i.e., droplets) (see Abs and Fig. 1A and 1B).

It would have been prima facie obvious to one of ordinary skill in the art at the time of filing the present application to modify the reagents of Geng by incorporating barcodes taught by Hindson via a labeling reaction as emphasized by Hindson, to track and identify the origin of a particular sample as would be appreciated by an artisan when analyzing and preparing a population of cells. The suggested modification would have a reasonable expectation of success given including the barcoded sequence wouldn’t significantly alter the function or intentions taught by Geng. 

Claims 54 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Geng et al. (US 2016/0265043 A1; hereinafter as “Geng”) in view of Abate et al. (WO 2016/126865 A1; hereinafter as “Abate”).
It is noted that claims 54 is anticipated by Geng. The claim is also rendered obvious as encompassing the embodiments of claim 65.
Regarding claims 54 and 65, Geng teaches a method for sample analysis (see para [0042], [0051], [0052] and [0057] and Fig. 1);
Geng teaches providing a plurality of droplets as encompassed by the claimed plurality of partitions (see para [0042] and Fig. 1);
Geng teaches a droplet comprising primers and a cell as encompassed by the claimed partition of said plurality of partitions comprises a target analyte (i.e., reverse primer vWA) and a first bead (i.e., a cell) (see para [0042] and Fig. 1);

Geng teaches the cell can be lysed as encompassed by the claim language that the first bead is disruptable (see para [0042] and [0052]);
Geng teaches using said reagents to conduct said reactions to yield hybridization complexes as one or more reaction products (see para [0042]);
Geng teaches subsequent to reverse primer vWA-NA hybridization reactions, the droplet comprises amplicons as precursors derived from the lysing of the cell as encompassed by the claim language that subsequent to conducting said one or more reactions, said partition comprises one or more precursors derived from disruption of said first bead;
Geng teaches amplicons hybridizing with forward primer vWA-embedded beads to generate a second bead as encompassed by the claimed using one or more precursors (i.e., reverse primer vWA amplicons) to generate a second bead which second bead comprises said one or more reaction products (i.e., hybridization complex) (see para [0042]); and
Geng teaches nucleic acid and reverse primer vWA hybridization forming a hybridization complex with subsequent amplification using amplicon creating a second bead, and said amplicons (i.e., component of the hybridization complex) later used in short tandem repeat (SRT) profiling (see para [0042]).

Abate teaches a method for emulsion-based nucleic acid amplification (see Abs and para [0004]).
Further, Abate teaches analyzing amplified nucleic acids by sequencing (see para [00103]-[00108]).
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing the present application to modify the method of Geng to include sequencing taught by Abate as an artisan in the field would readily appreciate the availability and validation of using various post-amplification nucleic acid characterization assays. The simple modification of including sequencing taught by Abate to the method of Geng would have a reasonable expectation of success given both relate to microfluidic nucleic acid enrichment.

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEY O'SHEA whose telephone number is (571)270-5561. The examiner can normally be reached Mon. - Thurs. 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 (571)270-3574. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BAILEY J O'SHEA/Patent Examiner, Art Unit 1635
                                                                                                                                                                                                        /JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634